IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TAMEY IERY,
Plaintiff, Case No. 3:16-cv-158
vs.
COMMISSIONER OF District Judge Walter H. Rice
SOCIAL SECURITY, Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION

 

The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Michael J. Newman (Doc. #18), to whom this case was referred pursuant to 28 U.S.C.

§ 636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendation.

Accordingly, it is hereby ORDERED that:

1.

2.

The Report and Recommendation (Doc. #18) is ADOPTED in full;

The Unopposed Motion for Attorney’s Fee Award (Doc. #17) be
GRANTED;

Fees, pursuant to 42 U.S.C. § 406(b), in the amount of $25,000.00 be
AWARDED;

Plaintiffs Counsel refund to Plaintiff, within 14 days, the EAJA fee
previously awarded to Counsel; and

This case remains terminated on the docket of this Court.
Date: 7-149 (Ly NG

Walter H. Rice
UNITED STATES DISTRICT JUDGE
